Citation Nr: 1623825	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  07-18 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraine headaches, for the rating period from September 28, 2007.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 2002 to April 2003.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the RO that, in pertinent part, assigned a 10 percent disability rating for service-connected migraine headaches.  The Veteran timely appealed for an increased rating.

In November 2009, the Board remanded the matters for additional development.  In January 2011, the RO increased the disability evaluation to 30 percent for migraine headaches, effective September 28, 2007.  Because increased evaluations are available for migraine headaches both prior to and as of September 28, 2007; and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that her service-connected disabilities prevent her from working.  In this case, the Board notes that the Veteran has put forth statements indicating that she believes her service-connected disabilities render her unemployable.  Accordingly, in light of the holding in Rice, the Board characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Subsequently, in a decision promulgated in June 2011, the Board granted a 30 percent, but no higher, evaluation for migraine headaches for the rating period prior to September 28, 2007.  The RO implemented the Board's grant on appeal in July 2011 by assigning a 30 percent disability rating for service-connected migraine headaches effective May 18, 2006.
Also in June 2011, the Board remanded the matters of a disability rating in excess of 30 percent for service-connected migraine headaches; and entitlement to a TDIU, for additional development.

In an April 2015 decision, the Board denied a disability rating in excess of 30 percent for service-connected migraine headaches; and denied a TDIU.

The Veteran appealed the April 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

Consistent with the evidence of record, the Board has recharacterized the appeal as encompassing the issues on the title page.  The Board also noted in April 2015 that the Veteran had raised the issue of service connection for fibromyalgia.  

The issue of service connection for fibromyalgia has been raised by the record in a December 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran and her attorney when further action is required.



REMAND

Migraine Headaches

In evaluating the Veteran's request for an increased disability rating, the Board considers the medical evidence of record.

Historically, the Veteran was treated for symptoms consistent with migraine in active service in July 2002 following steroidal therapy for idiopathic thrombocytopenic purpura (ITP).  In January 2003, a Medical Evaluation Board found that the Veteran's migraine headaches averaged one severe migraine headache per month over the last several months and required daily medication.  The report of a September 2006 VA examination reflects a diagnosis of migraines with worsening symptoms.  At that time the Veteran reported having three-to-four migraine headaches a month, lasting several hours to all day.  Following a neurology consultation in May 2007, the Veteran's medications for treating her migraine headaches were increased.

The report of an April 2010 VA examination reflects weekly migraine headaches, lasting from one-to-two days, and that most attacks are prostrating.

The report of a June 2013 VA examination includes a diagnosis of migraine including migraine variants.  The examiner noted the frequency as more frequently than once per month, and described the Veteran's migraine headaches as very frequent prostrating and prolonged attacks.  The examiner noted that the Veteran's migraine headaches did impact her ability to work; and that the Veteran had to avoid bright lights and loud noises, and had to go into a dark and quiet room.

The parties to the Joint Motion for Remand agreed, in essence, that the June 2013 examination was inadequate because the examiner's findings relating to the frequency and severity of the Veteran's migraine headaches and her ability to work are internally inconsistent.  While the examiner indicated that there were no work restrictions, the examiner also indicated that the Veteran was unable to work for certain portions of the work day.  Any completely prostrating or prolonged attacks capable of producing economic inadaptability must be addressed.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Veteran is competent to describe her symptoms and their effects on employment and daily activities.

Under these circumstances, VA cannot rate the service-connected migraine headaches, without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

TDIU

The Board finds that adjudication of the matter of entitlement to a TDIU must be deferred, pending resolution of the Veteran's claim on appeal for an increased rating for migraine headaches.

Records  

Records in the claims folder show that the Veteran currently receives Social Security benefits based upon disability.  The medical evidence that is used by the Social Security Administration (SSA) to award disability benefits and any recent evaluations should be obtained.  The Court has held that when VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from September 2013 forward; and associate them with the Veteran's claims file.

2.  Undertake appropriate action to obtain copies, from SSA, of any determination on the Veteran's claim for disability benefits (to include any readjudications) and the medical records (other than VA treatment records) used as a basis of an award, and any recent evaluations.

3.  Afford the Veteran a VA examination, for evaluation of the service-connected migraine headaches.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should obtain a history from the Veteran regarding her work schedule and how often she must leave work due to her headaches.  Also, the examiner should comment on the frequency and duration of prostrating migraines, and comment on their economic impact-to include whether any prolonged attacks produce severe economic inadaptability.  A complete rationale for the opinions expressed must be provided. 

In providing the findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected migraine headaches from those of other neurological or headache-type conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall headaches. 

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her attorney should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her attorney should be afforded the applicable time period in which to respond.

No action is required of the Veteran and her attorney until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

